TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00727-CV



                Wal-Mart Stores, Inc. and Robert William Sykes, Appellants

                                                 v.

                     Pamela K. Fisher and Jesse G. Fisher, Jr., Appellees


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 233,961-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants, Wal-Mart Stores, Inc. and Robert William Sykes, and appellees,

Pamela K. Fisher and Jesse G. Fisher, Jr., have filed an agreed motion to dismiss this appeal,

indicating that the parties have settled the underlying dispute. They further request that we dismiss

the appeal with prejudice and order that each party bear its own costs of appeal. We grant the

parties’ motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Agreed Motion

Filed: February 28, 2013